Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (Claims 11-14), in the reply filed on 08 July 2022, is acknowledged.  Because Applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Claims 1-10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I, there being no allowable generic or linking claim. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 23 May 2022, in the reply filed on 08 July 2022.

Status of Claims
Claims 1-10 and 15-20 show incorrect status identifiers. Applicant is reminded that claims 1-10 and 15-20 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714 (II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-20 are pending.
Claims 1-10 and 15-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I. Election is considered to be an election  without traverse in the reply filed on 08 July 2022 to the Restriction/Election Office Action mailed 23 May 2022.
Claims 11-14 are rejected.
	Claims 11-14 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application claims benefit of 62/931,468, 11/06/2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 11-14 have the effective filing date of 06 November 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Drawings
The drawings were received on 04 June 2020.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities:

The abstract recites phrases which can be implied and also contains typographical errors.
(1) MPEP 608.01 (b)(I)(C) states, in part: The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.
The abstract reads: “The present invention provides…” (line 1); and “The subject invention provides…” (line 2).
(2) The abstract recites the term “glycosylation-rerated genes” (lines 4 and 5), which is assumed to read: “glycosylation-related genes”.
(3) The line number “5” should be removed from the abstract.
(4) The amended, replacement or substitute abstract should be filed as document type “Abstract”.
Appropriate correction is required.

(5) The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1), MPEP 608.01(o), MPEP 608.01(l) and MPEP 2173.03.  See also MPEP 2163.06 (III). Correction of the following is required:

With regard to Figure 3, the specification recites: “Figures 3A-B show GCNT2 staining intensity in patient death due to melanoma” (originally-filed specification, pg. 5, line 30); and “…, indicating none or little expression of GCNT2 in the samples of these patients (Fig. 3). Patients showing moderate or dark staining intensity of GCNT2 have a significant reduced death rate (Fig. 3) (spec., pg. 39, lines 10-16).
With regard to Figure 4, the specification recites: “Figures 4A-B show GCNT2 expression in immunotherapy-resistant metastatic melanoma patients (non-responders) and immunotherapy-sensitive metastatic melanoma patients (responders)” (spec., pg. 6, lines 1-3); and “As shown in Fig. 4, patients with higher levels of GCNT2 corresponded with Immune Checkpoint Inhibitor (ICI) therapy Responders, whereas patients with lower levels of GCNT2 corresponded with ICI Nonresponders to ICI therapy” (spec., pg. 39, lines 29-30 thru pg. 40, line 1). 
That is, it is not clear what the difference is in the data presented in subparts A vs B in Figures 3 and 4. (For example, compare to the Brief Description of Drawings for Figures 1A-F and 2A-C in which each subpart is explained.) Specifically with regard to Figure 4, it is not clear how or where on the graphs the different levels of GCNT2 that are being measured in subparts A vs B are indicated (per the description in the specification). Or if the level is the same, what differentiates subparts 4A vs 4B; for example, the Y-axes are numbered differently.

In order to provide proper antecedent basis, Applicant should indicate where in the specification the figure subparts are explained, described or defined, or submit an appropriate amendment to the specification which provides clear antecedent basis for the figure subparts appearing in the drawings, without introducing new matter (MPEP 608.01(o) and MPEP 2163.06 (III)).

Claim Objections
Claims 11-14 are objected to because of the following informalities:

(1) Claim 11 recites: “…1) a nucleic acid sequence that encodes GCNT2, 2) an amino acid sequence of GCNT2, and/or 3) a vector comprising a nucleic acid sequence that encodes GCNT2.”
However, because it is not stated in the claim itself what the acronym ‘GCNT2’ stands for, the claim may be misinterpreted, as read strictly within the context of the claimed subject matter. The specification recites: “…, the subject invention identifies β-1,6 N-acetylglucosaminyltransferase 2 (GCNT2)…” (originally-filed specification, pg. 3, lines 13-14). 
Therefore, ‘GCNT2’ will be interpreted to mean ‘β-1,6 N-acetylglucosaminyltransferase 2’ or ‘N-acetylglucosaminyltransferase 2’.  However, in order to avoid misinterpretation of the acronym ‘GCNT2’, the full name for which the abbreviation stands should be incorporated into the claim text at the first recitation of 'GCNT2' (preferably, the full name followed by the abbreviation in parenthesis).
(2) Claim 11 recites: “…, the method comprising contacting the melanoma cells with a composition comprising 1)…”, which should read: “…, the method comprising contacting the melanoma cells with a composition comprising: 1)…”
That is, there should be a colon after the second recitation of the word ‘comprising’.

Claim 12 recites: “The method of claim 11, the melanoma cells having reduced expression level of GCNT2…”, which should read: “The method of claim 11, wherein the melanoma cells have reduced expression levels of GCNT2…” or “The method of claim 11, wherein each of the melanoma cells has a reduced expression level of GCNT2…” Other language will be considered.

(1) Claim 13 recites: “The method of claim 11, the melanoma cells being resistant to one or more ICIs.” 
For the reason above, with regard to claim 11, the full name for which the abbreviation ‘ICIs’ stands should be incorporated into the claim text at the first recitation of 'ICI' or ‘ICIs’ (preferably, the full name followed by the abbreviation in parenthesis). The specification recites: “…, the systemic treatment could be Immune Checkpoint Inhibitors (ICIs), e.g., anti-PD1, anti-PDL1 and/or anti-CTLA4 treatments” (spec., pg. 11, lines 14-15). Therefore, ‘ICIs’ will be interpreted to mean ‘immune checkpoint inhibitors’.
(2) In addition, claim 13 should read: “The method of claim 11, wherein the melanoma cells are resistant to one or more immune checkpoint inhibitors (ICIs).”  Other language will be considered.

Claim 14 recites:  “The method of claim 13, the ICI being selected from antibodies of cytotoxic T-lymphocyte antigen 4 (CTLA-4),…, and B and T lymphocyte attenuator (BTLA)”, which should read: “The method of claim 13, wherein the one or more ICIs is selected from antibodies to cytotoxic T-lymphocyte antigen 4 (CTLA-4),…, and B and T lymphocyte attenuator (BTLA)” or “The method of claim 13, wherein the one or more ICIs are selected from antibodies to cytotoxic T-lymphocyte antigen 4 (CTLA-4),…, and B and T lymphocyte attenuator (BTLA).”

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Sweeney et al. ((2018 Aug.) Nature Comm. 9(3368): 1-18).
[Sweeney et al. cited on the IDS submitted 10 August 2021.]

Sweeney et al. addresses the limitations of claims 11 and 12.
Sweeney et al. teaches that melanomas exhibit significant transcriptional changes in glycosylation-related genes. Compared with normal human epidermal melanocytes (NHEMs), the glycome gene blueprint revealed that the β1,6-N-acetylglucosaminyltransferase, GCNT2, is downregulated in melanomas (pg. 2, column 1, para. 3). Furthermore, data mining of publicly available datasets from three independent clinical cohorts, consistently confirmed lower GCNT2 mRNA levels in clinical melanoma specimens compared to normal melanocytes (pg. 2, column 2, para. 2). 
Regarding claims 11 and 12, Sweeney et al. shows that the knockdown of GCNT2 significantly enhanced melanoma xenograft growth and three-dimensional colony formation and survival, whereas enforced expression of GCNT2 significantly decreased melanoma xenograft growth, and inhibited three-dimensional colony formation and survival (pg. 2, column 1, para. 3). Staining a panel of clinical specimens revealed that GCNT2 expression is downregulated as melanomas progress from a normal to a malignant and metastatic state (Fig. 3a-e) (pg. 2, column 2, last para. thru pg. 3, columns 1-2; and pg. 5, Fig. 3 (legend on pg. 6)). To generate GCNT2 OE (overexpressing) cell variants full length, human GCNT2 cDNA was amplified, digested and ligated into the retroviral plasmid, pLNCX2.  Sequences were validated using human GCNT2 cloning primers. Empty vectors were used as controls. Human A375 melanoma cells were infected with filtered retroviral supernatant (pg. 14, column 2, para. 3). Overexpression of GCNT2/I-branched glycans decreased melanoma tumor xenograft growth and tumor mass compared to control cells (Fig. 4c,d) (pg. 6, column 1, para. 1; and pg. 7, Fig. 4 [Claim 11- A method for slowing the growth of melanoma cells, the method comprising contacting the melanoma cells with a composition comprising: 1) a nucleic acid sequence that encodes GCNT2, 2) an amino acid sequence of GCNT2, and/or 3) a vector comprising a nucleic acid sequence that encodes GCNT2] [Claim 12- the melanoma cells have reduced expression levels of GCNT2 prior to contacting the composition]). 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. §103 as being unpatentable over Sweeney et al. ((2018 Aug.) Nature Comm. 9(3368): 1-18) in view of Lee et al. ((2019 Aug.) Cancer Cell 36: 168-178), and Li et al. ((2016) Nature Comm. 7(12632): 1-11).
[Sweeney et al. cited on the IDS submitted 10 August 2021.]

Claims 11 and 12 are addressed by Sweeney et al. in the 35 U.S.C. §102(a)(1) rejection above.

Sweeney et al. provides information that would have motivated one of ordinary skill in the art to have formulated and incorporated a composition comprising GCNT2 into a method for slowing the growth of melanoma cells which are resistant to one or more ICIs, by way of addressing the limitations of claims 13 and 14.
	Regarding claims 13 and 14, Sweeney et al. further shows that downregulation of GCNT2 in melanomas led to a loss of asparagine(N)-linked I-branched glycans and the synthesis of poly-N-acetyllactosamine (i-linear) glycans in melanomas (pg. 2, column 1, para. 3).

Sweeney et al. does not show: 1) the melanoma cells are resistant to one or more immune checkpoint inhibitors (ICIs) [Claim 13]; and 2) the one or more ICIs are selected from antibodies to a group of antigens which includes programmed cell death protein 1 (PD-1), and PD-1 ligand (PDL-1) [Claim 14].

	Lee et al. and Li et al. provide information that would have motivated one of ordinary skill in the art to have contacted melanoma cells which are resistant to at least one or more ICIs with a composition comprising a nucleic acid sequence that encodes GCNT2, as shown by Sweeney et al., by way addressing the limitations of claims 13 and 14.
Lee et al. teaches that antibodies specifically targeting PD-1 (nivolumab and pembrolizumab) or PD-L1 (atezolizumab, avelumab, and durvalumab) have been approved by the FDA for second- and even first-line treatment against various cancer types, including melanoma (pg. 168, column 2, lines 1-7 [nexus to Sweeney et al.] [melanoma cells]). Accumulating evidence from both preclinical and clinical studies indicates that the pathological assessment of PD-L1 levels in patients’ cancer tissues is neither a consistent nor reliable predictor of anti-PD-1/PD-L1 therapy outcomes. The inconsistencies between PD-L1 levels and patient response present a clinical challenge to the application of anti-PD-1/PD-L1 therapy as precision medicine and suggest an urgent need to determine if PD-L1 expression level is a reliable biomarker predictive of clinical outcome. (pg. 170, column 1, lines 3-18).
Regarding claims 13 and 14, N-linked glycosylation of cell surface PD-L1 accounts for about 52% (17 kDa) of the observed molecular weight (MW) of the PD-L1 protein (pg. 170, column 1, para. 1). Results from described experiments revealed that the number of patients with positive staining for PD-L1 increased significantly by more than 2-fold after deglycosylation, indicating that N-linked glycosylation of PD-L1 critically affects its recognition by the anti-PDL1 antibody (pg. 171, column 1, lines 10-15). That is, results show that N-glycosylation of PD-L1 impedes its detection by anti-PD-L1 antibodies, and PD-L1 deglycosylation likely eliminates the steric hindrance for antibody recognition, which can significantly improve the antibody-based detection sensitivity (pg. 170, column 2, para. 1). The proposed sample deglycosylation may be a feasible method to eliminate or reduce false-negative PD-L1 detection and has the potential to benefit a significant population of patients with false-negative PD-L1 detection, rendering them eligible for immune checkpoint therapy (pg. 171, column 1, lines 32-37). Sample deglycosylation identified a significant population of patients who would be eligible to receive immune checkpoint inhibitors and likely benefit from the treatment, especially those with false-negative detection of PD-L1 (pg. 174, column 2, lines 23-27). 

Regarding claims 13 and 14, Li et al. shows that glycosylation of PD-L1 stabilizes PD-L1. In the presence of protein synthesis inhibitor cycloheximide, the turnover rate for non-glycosylated PD-L1 was faster than for glycosylated PD-L1 (Fig. 2a) (pg. 2, column 2, last para.; and pg. 4, Fig. 2a). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for slowing the growth of melanoma cells, the method comprising contacting the melanoma cells with a composition comprising GCNT2, as shown by Sweeney et al., by contacting  melanoma cells which are resistant to one or more immune checkpoint inhibitors (ICIs) [Claim 13], specifically PD-1 ligand (PD-L1) [Claim 14], with a reasonable expectation of success, in view of Lee et al. and Li et al. 
Lee et al. shows that: 1) N-linked glycosylation of cell surface PD-L1 accounts for about 52% of the observed molecular weight (MW) of the PD-L1 protein; 2) N-glycosylation of PD-L1 impedes its detection by anti-PD-L1 antibodies; and 3) the number of patients with positive staining for PD-L1 increased significantly by more than 2-fold after deglycosylation. Li et al. shows that glycosylation of PD-L1 stabilizes PD-L1. Therefore, in view of the information provided by Sweeney et al., that expression of GCNT2 leads to a loss of asparagine(N)-linked I-branched glycans and the synthesis of poly-N-acetyllactosamine (i-linear) glycans (i.e., GCNT2 deglycosylates cell proteins and/or leads to the expression of unglycosylated cell proteins), it would have been obvious to one of ordinary skill in the art to have used a deglycosylating agent, such as GCNT2, along with an ICI, such as PD-L1, because the efficacy of anti-PD-L1 antibodies would have been improved with the deglycosylation of PD-L1. That is, the melanoma cells resistant to anti-PD-L1 therapy would become more susceptible to the antibody in the presence of GCNT2 (MPEP 2143 (I)(G) and MPEP 2144 (I)). In addition, deglycosylation of PD-L1 would destabilize the protein, as shown by Li et al. (MPEP 2143 (I)(G).
One of ordinary skill in the art would have been motivated to have made that modification, because the incorporation of GCNT2 into a method for slowing the growth of melanoma cells would have a synergistic effect with regard to said slowing on four fronts: 1) its direct contact with melanoma cells would decrease melanoma tumor xenograft growth and tumor mass compared to control cells, as shown by Sweeney et al.; 2) its deglycosylation property would eliminate or reduce false-negative PD-L1 detection, as shown by Lee et al.; 3) its deglycosylation property would improve the therapeutic effect of anti-PD-L1 antibodies by rendering the PD-L1 protein more susceptible to antibody binding, as shown by Lee et al.; and 4) its deglycosylation property would directly destabilize PD-L1 protein, as shown by Li et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631